2015 Ark. App. 36

                ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CV-14-557



                                                 Opinion Delivered   January 28, 2015

 ANTHONY GEORGE; HEART &                         APPEAL FROM THE BENTON
 SOUL, LLC d/b/a THE HEART &                     COUNTY CIRCUIT COURT
 SOUL CLUB and d/b/a PNC CLUB;                   [NO. CV 2011-101.1]
 RICOTTA LAMBERT; NECA
 SCARBER; and VERA GEORGE                        HONORABLE XOLLIE DUNCAN,
                      APPELLANTS                 JUDGE

 V.

 GREAT LAKES REINSURANCE
 (UK) PLC
                     APPELLEE
                                                 AFFIRMED


                          BRANDON J. HARRISON, Judge

       The Benton County Circuit Court granted summary judgment to Great Lakes

Reinsurance (UK) PLC. It ruled that Great Lakes had no duty to defend or indemnify

separate claims made against the insured (George) because no possibility of coverage

existed under the insurance policy. The claims that triggered this coverage dispute were

filed in a related circuit-court case. The court found that the commercial general liability

policy in this case was unambiguous in excluding coverage for claims arising from an

assault or battery that spawned the separate case. George appeals, arguing that the

insurance policy is ambiguous. We affirm the circuit court.




                                             1
                                    2015 Ark. App. 36


                                             I.

       The facts are undisputed. George, through appellant Heart & Soul, LLC, owns a

facility in Columbia County that is rented out for dances, parties, and other events. At

one of these events, a gunman fired into the crowd and injured several people. Two of

those injured, appellants Ricotta Lambert and Neca Scarber, were shot and later filed suit

(the underlying action) in Columbia County against George, his LLC, and several John

Does, alleging that George and his LLC were negligent in failing to protect them and

seeking compensatory and punitive damages.

       When the events leading to the underlying action occurred, George was insured

under a commercial general liability insurance policy issued by Great Lakes. Under the

policy’s liability coverage, Great Lakes agreed to pay damages for bodily injuries caused by

an “occurrence.” The policy defined “occurrence” as “an accident, including continuous

or repeated exposure to substantially the same general harmful conditions.”

       There was also exclusionary language in section 1 of the policy:

       2.     Exclusions

              This insurance does not apply to:

                     a.      Expected or Intended Injury

                            “Bodily injury” or “property damage” expected or
                            intended from the standpoint of the Insured. This
                            exclusion does not apply to “bodily injury” resulting
                            from the use of reasonable force to protect persons or
                            property.

       At the time of the policy’s issuance, there was also a Combination Endorsement -1.

That endorsement specifically excluded coverage for bodily injuries that arise out of an

                                             2
                                     2015 Ark. App. 36


assault or battery, or coverage for punitive damages—both of which were asserted in the

underlying action. The endorsement’s “bodily injury” exclusion provides as follows:

       2.     EXCLUSION - EXPECTED OR                      INTENDED INJURY               AND
              ASSAULT OR BATTERY

              Exclusion a. of Coverage A (Section I) is deleted and replaced with
              the following:

              “Bodily injury” or “property damage”:

              (1) expected or intended from the standpoint of any insured;

              (2) arising out of assault or battery, or out of any act or omission in
              connection with assault or battery, or with the prevention or
              suppression of an assault or battery; or

              (3) arising out of charges or allegations of negligent hiring, training,
              placement or supervision with respect to (1) or (2) above.

       George notified Great Lakes of the underlying action, and Great Lakes notified

George that it was providing a defense under a reservation of rights because the policy

unambiguously excluded coverage for the claims in the underlying action. Great Lakes

then filed this declaratory-judgment case, asserting that it did not have a duty to defend or

indemnify George. Great Lakes moved for summary judgment and asked the court to

order that George had no coverage under the policy. George also moved for summary

judgment, arguing that the policy was ambiguous and should therefore be construed

against the drafter to provide coverage for the underlying suit.

       As stated earlier, the court ruled that the policy language was not ambiguous and

excluded coverage for acts or omissions arising from an assault or battery. The court

further found that the applicable exclusionary language was contained in an endorsement,

that the endorsement was a part of the insurance contract, and that the endorsement
                                              3
                                      2015 Ark. App. 36


expressly deleted and replaced the exclusionary language in the Commercial General

Liability Coverage Form. Therefore, the policy did not apply to the claims asserted against

George in the underlying action because those claims were excluded, and Great Lakes was

not obligated to defend the action.

                                              II.

       Because this case comes to us from an order of summary judgment where the

parties agree that there are no facts in dispute, our review focuses on the circuit court’s

application of the law to the facts. Harasyn v. St. Paul Guardian Ins. Co., 349 Ark. 9, 75
S.W.3d 696 (2002); Chamberlin v. State Farm Mut. Auto. Ins. Co., 343 Ark. 392, 36
S.W.3d 281 (2001). We give the circuit court’s conclusions of law no deference on

appeal. Morningstar v. Bush, 2011 Ark. 350, 383 S.W.3d 840.

       George argues on appeal that this endorsement is not part of the insurance contract

because it was not listed on the first page of the policy, which is captioned “Common

Policy Declarations.”    The endorsement is, however, listed as one of the forms and

endorsements in the commercial general-liability-coverage declarations page. And George

initialed and dated each page of the insurance contract, including the one containing the

endorsement with the assault-or-battery exclusion. Although the endorsement was not

listed on one declarations page, it was listed on a separate declarations page; it was attached

to the policy when it was issued; and George dated and initialed each page. We affirm the

circuit court’s decision that the assault-or-battery endorsement was part of the insurance

contract’s terms.




                                              4
                                    2015 Ark. App. 36


       Having settled the contract’s terms, we turn to George’s primary argument, which

is that the presence of the bodily-injury exclusion in the main body of the policy is made

ambiguous by the presence of an assault-or-battery endorsement. We disagree. The

presence of an endorsement in and of itself does not make the insurance contract

ambiguous.

       The endorsement expressly states: “THIS ENDORSEMENT CHANGES THE

POLICY. PLEASE READ IT CAREFULLY.” (Emphasis added.) By use of the word

“changes,” the endorsement clearly advised Great Lakes’ insureds, like George, that it was

making the scope of coverage different than what it would have been under the original

policy. The endorsement’s plain language also states that the personal-injury exclusion in

the policy’s main body “is deleted and replaced,” substituting the provisions in the

endorsement for those in the basic policy.

       Generally, exclusions in a policy or its endorsements are as much a part of the

contract as other parts and must be given the same consideration in determining what

coverage exists. Schultz v. Farm Bureau Mut. Ins. Co., 328 Ark. 64, 940 S.W.2d 871

(1997). George’s argument stumbles over the well-established rule of insurance law that

where provisions in the body of the policy conflict with an endorsement or a rider, the

provision of the endorsement governs. See, e.g., Union Elec. Co. v. AEGIS Energy Syndicate

1225, 713 F.3d 366, 368 (8th Cir. 2013); Hendricks v. Curators of Univ. of Mo., 308 S.W.3d
740, 746 (Mo. Ct. App. 2010); 2 Couch on Insurance §§ 21:21, 21:22 (3d ed. 1996). The

more specific and more limiting language of the endorsement controls the more general




                                             5
                                       2015 Ark. App. 36


exclusion that it replaces, and the two are not “irreconcilably inconsistent,” as George

argues.

          The circuit court correctly found that the policy excluded any potential insurance

coverage for the events asserted in the underlying action in Columbia County. Because

there is no ambiguity in the policy, we need not consider George’s second point where he

argues that he is entitled to summary judgment.

          Affirmed.

          ABRAMSON and GLOVER, JJ., agree.

          Taylor Law Partners, LLP, by: Williams B. Putman, for appellants.

          Bassett Law Firm LLP, by: Shannon L. Fant and Dale W. Brown, for appellee.




                                               6